Citation Nr: 1730045	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-20 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran served with the United States Marine Corps from February 1969 to June 1970. Unfortunately, he passed away many years ago. The Board is grateful for the Veteran's service to our nation and extend its condolences to the Veteran's surviving family members.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Processing Center in Buffalo, New York. 

In April 2017, the appellant testified at a hearing before the undersigned at the Board's Central Office in Washington, DC.  A transcript of that hearing has been associated with the record.  


FINDINGS OF FACT

1. The Veteran passed away on August [REDACTED], 2002. 

2. The Appellant, who is the Veteran's daughter, was born on February [REDACTED], 1971; she was 31 years old at the time of the Veteran's death.

3. At no time, including the present, has there been a finding that the Veteran was permanently and totally disabled. 






CONCLUSION OF LAW

The Appellant is not entitled to DEA benefits under Chapter 35, Title 38, of the United States Code. 38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3040, 21.3041 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks DEA benefits. The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2016). In this case, the critical fact-the Appellant's age at the time of the Veteran's death-is not in dispute. The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004. In this case, there is no possibility that any additional notice or development would aid the Appellant in substantiating this claim because her age at the time of the Veteran's death rendered her ineligible for the benefit she now seeks. Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Pursuant to 38 C.F.R. § 21.3040(c), "[n]o person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of permanent total service connected disability, or on or before the date the veteran's death occurred..." In this case, the Appellant was approximately 31 years old at the time of the Veteran's death. Additionally, there has never been a finding that the Veteran was permanently and totally disabled. For these reasons, the appeal must be denied.  

The Board is sympathetic to the hardships discussed regarding the Veteran's daughter during her April 2017 hearing with the Board, including debt acquired during law school and psychological issues suffered during her youth.  However, these facts do not change the statutory requirements outlined under 38 C.F.R. §§ 21.1031, 21.1032 and do not establish that benefits can be awarded.  


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


